Citation Nr: 0518447	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals fracture 
transverse process L1, L2 and L3 with degenerative disc 
disease of the lumbosacral spine, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant retired with more than 20 years active duty in 
February 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

In the foregoing decision, the rating for residuals fracture 
transverse process L1, L2 and L3 with degenerative disc 
disease of the lumbosacral spine was increased to 20 percent, 
the rating for bilateral hearing loss was increased to 10 
percent and the rating for tinnitus was continued.  

In June 2003 the veteran filed a notice of disagreement 
regarding the 20 percent rating for residuals fracture 
transverse process L1, L2 and L3 with degenerative disc 
disease of the lumbosacral spine and the 10 percent rating 
for tinnitus.  The statement of the case (S0C) was issued in 
February 2004 and the VA From 9 was received in April 2004.  

In the April 2004 VA Form 9 the veteran disagreed with the 10 
percent rating for bilateral hearing loss.  The SOC was 
issued in April 2004 and the VA Form 9 was received in June 
2004.  

The claim for a rating in excess of 10 percent for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The veteran's residuals fracture transverse process L1, 
L2 and L3 with degenerative disc disease of the lumbosacral 
spine is not productive of severe limitation of motion of the 
lumbar spine, favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  

2.  The veteran has had no worse than Level IV hearing loss 
for VA purposes in each ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals fracture transverse process L1, L2 and L3 with 
degenerative disc disease of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292 (2003); 38 
C.F.R. § 3.102, 3.321, 3.400, 4.71a, Diagnostic Codes 5235 
through 5243 (2004).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107  
(West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.85, Code 6100, 
and 4.86 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Residuals Fracture Transverse Process L1, L2 and L3 With 
Degenerative Disc Disease Of The Lumbosacral Spine 

The veteran's residuals fracture transverse process L1, L2 
and L3 with degenerative disc disease of the lumbosacral 
spine (low back disability) was originally rated under 
Diagnostic Codes 5285-5292.  In the assignment of Diagnostic 
Code numbers, hyphenated Diagnostic Codes may be used.  
Injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  

During the pendency of the veteran's claim, VA revised the 
criteria for diagnosing and evaluating diseases and injuries 
of the spine set forth in 38 C.F.R. § 4.71a.  The amendments, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders from 5285 through 5295 to 5235 through 
5243.  In addition, spine disorders are now rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).  

Prior to this time, Diagnostic Code 5292 provided a 10 
percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine, and a 40 percent evaluation 
for severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  In addition, 
Diagnostic Code 5285 also provided a 10 percent evaluation 
for demonstrable deformity of a vertebral body, a 60 percent 
disability rating was warranted where there was no cord 
involvement and there was abnormal mobility requiring a neck 
brace (jury mast), and a 100 percent disability rating was 
assigned where there was cord involvement and the claimant 
was bedridden or requires long leg braces.  38 C.F.R. § 
4.71a, Diagnostic Code 5285.  

Effective September 26, 2003, a back disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

As to the General Rating Formula for Diseases and Injuries of 
the Spine, the new regulations provide the following rating 
criteria: A 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71 (2004). 

The revised rating criteria under the General Formula of 
Diseases and Injuries of the Spine also provide the following 
Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months................40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months..............20

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 
(2004)). 

The medical evidence in this case consists of the report of a 
May 2003 examination conducted for VA purposes.  (The veteran 
advised in his application for benefits that he was not 
receiving any treatment.)  Applying the rating criteria in 
effective prior to September 26, 2003, a higher rating is not 
warranted under Diagnostic Code 5285 as the evidence does not 
show abnormal mobility requiring a neck brace (jury mast), 
cord involvement or that the veteran is bedridden or requires 
long leg braces.  Likewise, the veteran did not use any 
assistive devices in ambulation, and he did not wear any 
orthosis or back brace.  Thus, a higher rating is not 
warranted for residuals of vertebral fracture under 
Diagnostic Code 5285.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).

Further, the examination report did not show that there is 
more than moderate limitation of motion in the lumbar spine.  
Range-of-motion testing at the May 2003 VA examination showed 
flexion was to 90 degrees with pain at 45 degrees of flexion, 
extension was to 20 of 30 degrees with pain at 20 degrees of 
extension.  Left and right lateral bending was 10 of 30 
degrees with pain at 10 degrees of bending.  Right and left 
rotation were 30 of 30 degrees with pain at 30 degrees of 
rotation.  Therefore, a rating in excess of 20 percent is not 
warranted for limitation of motion associated with the 
appellant's low back disability under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Similarly, considering the appellant's lumbar spine 
disability under the criteria that became effective September 
26, 2003, he does not meet the criteria for a rating in 
excess of 20 percent since the evidence does not show either 
favorable or unfavorable ankylosis of the spine or limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less.  

With respect to any impairment as may be evaluated as 
intervertebral disc syndrome, (Diagnostic Code 5293 prior to 
September 2003, and Diagnostic Code 5243 thereafter), there 
is no evidence of neurological involvement as to warrant an 
increased rating.  At the May 2003 VA examination the veteran 
had negative straight leg raise, a negative Lasegue sign, and 
neurological examination revealed deep tendon reflexes to be 
normal in the lower extremities.  Likewise, sensation was 
intact to soft touch in all dermatomes in both of the lower 
extremities, and muscle strength was normal.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court of Appeals For Veterans Claims (Court) has held that VA 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as  "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet.  App. 202 (1995).

While the examination report showed complaints of pain, these 
complaints of pain are taken into account by the 20 percent 
rating in effect.  At the May 2003 VA examination repetative 
motion testing did not produce any additional pain or 
restrictions in the range of motion.  The veteran reported 
that this pain caused no interference with his current 
occupation as a truck driver.  He reported that he had no 
difficulty with mobility or activities of daily living.  

Given the medical findings which do not reflect range of 
motion deficits that came close to the requirements for a 
rating in excess of 20 percent under either the old or new 
criteria, and the lack of muscle atrophy, the Board finds 
that a preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the lumbar spine caused by pain complaints.  

Also, there is no evidence that the veteran's low back 
disability has required hospitalization and or has markedly 
interfered with his employment.  In the absence of any 
evidence that reflects that this disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, the Board has no basis to refer the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, Compensation and Pension Service, for extra- 
schedular consideration of conjunctivitis.  38 C.F.R. § 
3.321.

Accordingly, the Board finds that a rating in excess of 20 
percent for the appellant's lumbar spine disability is not 
warranted.  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).  

B.  Bilateral Hearing Loss 

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI and Table VII.  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The May 2003 VA examination pure tone thresholds, in 
decibels, were as follows:







HERTZ



1000
2000
3000
4000
RIGHT
40
80
80
90
LEFT
15
55
80
105

Average pure tone thresholds were 72.50 decibels in the right 
ear and 63.75 decibels in the left ear.  Speech audiometry 
revealed speech discrimination ability of 80 percent in the 
right ear and of 76 percent in the left ear.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 66 and 73 with the line for percent of 
discrimination from 76 and 82, the resulting numeric 
designation for the right ear (based on this examination) is 
IV.  By intersecting the column in Table VI for average 
puretone decibel loss falling between 58 and 65 with the line 
for percent of discrimination from 76 and 82, the resulting 
numeric designation for the left ear (based on this 
examination) is IV.  Table VII must then be consulted for 
assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of IV for the 
right ear and IV for the left ear, the point of intersection 
on Table VII requires assignment of a 10 percent rating under 
diagnostic code 6100.

While the Board is cognizant that the veteran's hearing loss 
may have a significant effect on his daily life, we are bound 
by the law and regulations in determining the proper rating 
for his disability.  As noted above, the assigned evaluation 
is determined by mechanically applying the rating criteria to 
certified test results.

A 10 percent rating is currently in effect for the veteran's 
bilateral hearing loss.  However, because the results of the 
most recent VA audiometric examination indicates that a 10 
percent rating is appropriate, no higher schedular evaluation 
may be assigned.  

There is no evidence that the veteran's bilateral hearing 
loss has required hospitalization and or has markedly 
interfered with his employment.  In the absence of any 
evidence that reflects that this disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, the Board has no basis to refer the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, Compensation and Pension Service, for extra- 
schedular consideration of conjunctivitis. 38 C.F.R. § 3.321.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.

II.  Duties to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in May 2003, prior to 
consideration of the claim in the June 2003 rating decision.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on all claims.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letter sent to the veteran in May 
2003.  This letter fully provided notice of elements (1), 
(2), and (3), see above, and in combination with the 
statements of the case and rating action sent the veteran, he 
may be understood as informed to submit any pertinent 
evidence in his possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. § 
7104(a), all questions in a matter which under 38 U.S.C. § 
511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Although full content 
complying notice may not have been given in a single 
document, that was eventually accomplished together with 
proper process.  Therefore, the Board considers the notice 
requirements met.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, the veteran was afforded a VA 
examination.  

Thus, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case as it pertain to the 
claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

An evaluation in excess of 20 percent for residuals fracture 
transverse process L1, L2 and L3 with degenerative disc 
disease of the lumbosacral spine is denied.  

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.  


REMAND

The veteran seeks an increased rating for tinnitus.  His 
tinnitus is currently rated as 10 percent disabling under 
Diagnostic Code 6260.  At the May 2003 VA examination the 
veteran reported that approximately one month ago his 
tinnitus had gotten worse when it became a "popping" sound.  
He noted that the sound was very irritating.  He stated that 
his wife was able to hear the "popping" when she placed her 
ear next to his.  

Under the criteria in effect at the time the veteran filed 
his claim for increase in February 2003, Diagnostic Code 6260 
provided that if the tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (in effect from June 10, 1999 to 
June 12, 2003).  

Under criteria in effect beginning on June 13, 2003, a 10 
percent rating is assigned for recurrent tinnitus.  Note (1): 
A separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note (2): Assign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head.  Note 
(3): Do not evaluate objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition causing it.  
68 Fed. Reg. 25822-25823 (May 14, 2003) (codified as amended 
at 38 C.F.R. § 4.87, Diagnostic Code 6260).  

The May 2003 VA examiner indicated that the veteran's 
tinnitus was likely related to noise trauma from explosion 
during military service although it could be exacerbated in 
part by his career as a truck driver.  Since the veteran has 
reported that his tinnitus was audible to his wife, objective 
tinnitus, another examination is necessary to investigate 
this, and permit a re-adjudication of the veteran's claim as 
may be appropriate.  

Accordingly, this case is remanded to the RO for the 
following: 

1.  Afforded the veteran a complete VA 
otolaryngologic examination to determine 
the nature and extent of all ear 
disorders.  The claims folder should be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  The factors upon which the 
medical opinion is based should be set 
forth in the report.  All indicated tests 
should be conducted and if objective 
tinnitus is diagnosed, the examiner 
should identify the underlying condition 
causing it.  

2.  Thereafter, readjudicate the claim on 
appeal, to include consideration as to 
whether an evaluation for objective 
tinnitus under any underlying condition 
causing it is required.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case, which summarizes 
all evidence associated with the claims 
file since the February 2004 statement of 
the case and discusses all pertinent 
legal authority.  Allow an appropriate 
period for response.  Thereafter, return 
the case to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


